Citation Nr: 0310163	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
August 1945 and from August 1950 to September 1951.  

He died on September [redacted], 1998; the appellant is his widow.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the RO.  

In January 2001, the Board remanded this matter to the RO for 
further development and adjudication.  



REMAND

The appellant is claiming service connection for the cause of 
the veteran's death and entitlement to educational assistance 
pursuant to 38 U.S.C.A. Chapter 35.  As noted in the January 
2001 Remand, at the time of the veteran's death in September 
1988, service-connection had not been granted for any 
disability. 

It was further noted that the death certificate listed the 
cause of the veteran's death as having been multi-infarct 
dementia, and that other significant conditions which 
contributed to his death were listed as being those of 
tobacco use and ischemic cardiomyopathy.  The Board noted 
that it had been certified that the veteran was missing in 
action from December 1944 to October 1945, but that his 
status during the time that he was missing was not clear.  

This fact was pointed out by the Board because applicable law 
provides that where a veteran was a prisoner of war (POW) and 
detained for thirty or more days, beriberi (including 
beriberi heart disease), if manifest to a degree of 10 
percent or more at any time after active service, will be 
presumed to have occurred in service and shall be service 
connected even though there is no record of such disease 
during service, see 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309(c); and, the note in 38 C.F.R. § 3.309(c) explains 
that, "[f]or purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity."  

Among other things, the Board requested that the RO take 
appropriate steps to ascertain whether the veteran had a 
status as a former POW and, if so, to specify the dates of 
confinement.  

A review of the record reflects that information from a CD 
ROM purported to be from the Department of Defense indicates 
that the veteran was captured in December 1944 and released 
in November 1945, and hand written on a separate request for 
information is a statement to the effect that microfiche 
listing living POW's (as of 1985) indicates that that the 
veteran was captured in the European Theatre of Operations in 
December 1944 and released in November 1945.  

It appears that this information was essentially disregarded 
when this claim was readjudicated in February 2003, the RO 
simply noting that the release date of November 1945 was 
incorrect as the veteran was actually discharged from service 
in August 1945.  

There is no indication that clarification regarding the 
release date was sought, to include through contact with the 
appellant, and the dictates of the above cited law 
(pertaining to POWs) was not mentioned in the February 2003 
Supplemental Statement of the Case.   

A review of the record also shows that the appellant has not 
been fully advised of the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) and implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), enacted 
during the course of this appeal.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) 
(2002).  

In this regard, it is noted that VA must ensure compliance 
with the notice and duty to assist provisions contained in 
the new law, and this should include consideration of whether 
any additional notification or development action is required 
under the VCAA.  VA is required to notify the claimant and 
the claimant's representative, if any, of the evidence 
necessary to complete the application for the benefit sought, 
as well as of its efforts to procure relevant evidence.  

VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  

It also is pointed out that a claimant must submit requested 
evidence and information within one year of the date of the 
letter notifying the claimant of the required evidence and 
information.  See 38 U.S.C.A. § 5103(b) (West 2002); see also  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Moreover, required development action may include requesting 
information as described in 38 U.S.C.A. § 5106.  

A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

In this case, it does not appear that the appellant or her 
representative were advised in development letters of March 
2001 (which did address some of the dictates of the VCAA) 
that service connection for cause of the veteran's death may 
be presumed if it was confirmed that he was a POW and certain 
other criteria were met, nor was either asked to provide any 
evidence related to the veteran's alleged POW status.  As 
well, the RO did not indicate what evidence VA was attempting 
to obtain on behalf of the appellant, among other things.  

Accordingly, for the reasons discussed hereinabove, the case 
is REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to issue a letter providing the appellant 
with the notice required under 38 
U.S.C.A. § 5103 and informing her that 
the requested information and evidence 
must be received within one year of the 
date of this notification.  In addition, 
the appellant should be asked to provide 
any documentation she may have regarding 
the veteran alleged capture and release 
while in service.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), to include (but not limited to) 
any additional development appropriate to 
clarify the circumstances surrounding the 
veteran's alleged capture and release.  

3.  Following completion of the 
development requested hereinabove, the RO 
undertake to review the appellant's 
claims.  The RO should readjudicate the 
appellant's claim in light of its 
determination of the veteran's POW status 
and with regard to all pertinent law and 
regulations (the RO is asked to 
specifically explain why the veteran is 
or is not a POW).  If any benefit sought 
on appeal remains denied, then the 
appellant and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
      Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


